Citation Nr: 1216942	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected sinusitis.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a lower back disorder, referred to as lumbosacral strain, and if so, whether service connection may be granted.

3.  Entitlement to service connection for chronic rhinitis, to include as secondary to service-connected sinusitis.  

4.  Entitlement to service connection for trigeminal neuralgia, to include as secondary to service-connected sinusitis.  

5.  Entitlement to service connection for a disability manifested by a sclerotic left mastoid tip, to include as secondary to service-connected sinusitis.  

6.  Entitlement to service connection for an ear disorder, claimed as otitis, to include as secondary to service-connected sinusitis.  

7.  Entitlement to service connection for a respiratory disorder, claimed as asthma, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As discussed below, the Board is reopening the Veteran's lower back disorder service connection claim.  However, the Board finds that further development is warranted before the merits of the reopened claim are adjudicated; according, the reopened claim is addressed in the remand portion of the decision below.  The Board also finds that further development is warranted with regard to the remaining claims.  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's lower back disorder service connection claim was initially adjudicated by an unappealed, final rating decision issued in May 1985.

2.  Evidence associated with the record since the issuance of the May 1985 rating decision is both new and material.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As to the reopening of the Veteran's service connection claim for a lower back disorder, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claim to Reopen

The Veteran's service connection claim for a lower back disorder was initially denied by a May 1985 rating decision.  The Veteran failed to appeal this decision, thereby rendering it final.  Moreover, the Board notes that no evidence with regard to his back disorder was received within one year of the issuance of this decision, thereby rendering inapplicable 38 C.F.R. § 3.156(b).  Furthermore, while service treatment and personnel records were associated with the Veteran's claims file after the issuance of this rating decision, the records would not serve to rebut the finality of the 1985 rating decision, as the records are either duplicative of evidence that was already of record or fail to reference the Veteran's lower back.  Accordingly, 38 C.F.R. § 3.156(c) is also not for application.
	
Nevertheless, while the denial of the Veteran's lower back disorder service connection claim is final, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the May 1985 rating decision, the RO denied the Veteran's service connection claim for a lower back disorder, referred to as a lumbosacral strain, because the evidence of record failed to suggest a relationship between the Veteran's claimed condition and service, as his service treatment records failed to document treatment for this claimed disorder.  However, since the issuance of this rating decision, an October 1984 private treatment record has been associated with the claims file, and this record reflects the Veteran's treatment for a lower back disorder which he reported had its onset in service.  Moreover, this record was created prior to the Veteran's submission of his initial service connection claim.  The Veteran has also introduced evidence of current diagnosis of a lower back disorder, namely degeneration of lumbar or lumbosacral intervertebral discs.  

The Board finds that this newly submitted evidence, when coupled with evidence already of record, namely the Veteran's separation medical history report of experiencing recurrent back pain, raises a reasonable probability of substantiating his lower back disorder service connection claim.  Accordingly, the Veteran's claim is reopened, and to this extent the Veteran's appeal is granted.  

However, as referenced above, the Board finds that further evidentiary development is warranted before the merits of this reopened claim are adjudicated.  Such development is set forth in the remand portion of the decision, below.


ORDER

New and material evidence having been presented, the claim for service connection for a lower back disorder, referred to as lumbosacral strain, is reopened, and to this extent, the appeal is granted.  


REMAND

The Board finds that further development is warranted before adjudication of the Veteran's increased rating claim and service connection claims.

With regard to the Veteran's increased rating claim, the Veteran was last afforded a VA examination to assess the severity of his service-connected sinusitis in July 2008.  However, the record reflects that the examination was cancelled as the Veteran reported that he was too ill to attend the examination.  Moreover, it appears that the RO failed to reschedule the Veteran for a new VA examination, as at the time of this cancellation, the Veteran's wife reported that she was unsure of when the Veteran would be well enough to attend a rescheduled examination.  As such, the last VA examination assessing the severity of this service-connected sinusitis was conducted in February 2006.  As reflected in a January 2012 statement, the Veteran's representative has requested that the Veteran be afforded a new examination, given the length of time since this condition was assessed for VA purposes.  

Given the more than six years since the Veteran's service-connected disability was last assessed for VA purposes, coupled with the good cause reported by the Veteran for his desire to cancel his 2008 VA examination, the Board finds that he should be provided with a new VA examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).

Moreover, the Veteran contends that his claimed conditions of chronic rhinitis, trigeminal neuralgia, and a disability manifested by a sclerotic left mastoid tip are secondary to or aggravated by his service-connected sinusitis.  The record reflects current diagnoses or radiological findings of these claimed disorders.  Accordingly, the Board concludes that the otolaryngological examination provided to the Veteran in conjunction with his sinusitis increased rating claim should also address the etiology of these claimed disorders, to include whether they are secondary to or aggravated by his service-connected sinusitis.

With regard to the Veteran's claimed ear disorder, referred to as otitis, the Board notes that the Veteran's service treatment records reflect that he was assessed with severe otitis media during service, as reflected by an April 1980 service treatment record.  Furthermore, during the instant appeal period, the Veteran was treated for a fungal infection of the ears, as reflected by a February 2006 VA treatment record.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Thus, the evidence of record reflects both in-service and current treatment for an ear disorder.  Accordingly, the Veteran should be afforded a VA examination to address the etiology of his claimed ear disorder, as well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Furthermore, the requested examination should also address the Veteran's claimed theory of entitlement, that his ear disorder is secondary to or aggravated by his service-connected sinusitis.

With regard to the Veteran's claimed lower back disorder, the Veteran now reports initially experiencing lower back pain during service.  The Veteran also reported experiencing recurrent back pain during service when completing his separation medical history report, and he reported experiencing the onset of his back pain during service relatively soon after service, as reflected in an October 1984 private treatment record.  Furthermore, the Veteran is currently-diagnosed with degeneration of his lumbar or lumbosacral intervertebral discs, as reflected in his recent VA treatment records.  Given the Veteran's in-service reports of experiencing recurrent back pain, treatment for back pain soon after service, and current diagnosis of a lower back disorder, the Board finds that VA's duty to provide the Veteran with a VA examination and related medical opinion has been triggered.  See id.

With regard to the Veteran's service connection claim for a respiratory disorder, claimed as asthma, the Veteran reported experiencing shortness of breath, coughing, and asthma-like symptoms during service, as reflected by March and May 1979 service treatment records.  The Veteran's symptoms were assessed as attributable to a viral syndrome and an upper respiratory infection.  The Veteran's post-service treatment records reflect that he was been assessed with asthma in 2004, and his most recent VA treatment records characterize his respiratory disorder as chronic bronchitis, as detected by chest x-ray.  Given these in-service respiratory complaints and current diagnoses of respiratory disorders, the Board finds that the Veteran should be afforded a VA examination to address the potential relationship between any current respiratory condition and service.  See id.

Additionally, the Board finds that further efforts should be made to obtain the Veteran's relevant treatment records.  The Veteran has reported receiving private treatment for his service-connected sinus disorder, as reflected in a records release form received by VA in December 2009.  Accordingly, the RO sent two letters requesting records from this private treatment facility, but received no response.  However, the RO did not inform the Veteran of their unsuccessful attempts to obtain these records.  As such, the Board finds that the RO/AMC should again request these records, with any assistance necessary from the Veteran, and inform the Veteran if they receive no response.  

Furthermore, the Veteran's outstanding VA treatment records should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2011 to the present.

2.  With any assistance necessary from the Veteran, the RO/AMC should request any private treatment records relevant to the issues on appeal, including the Veteran's reported treatment for his service-connected sinusitis from the CDT Polinclinica de Familia Factor, Inc., BO Factor 1, CARR #2 Km. 65.6, Arecibo, PR 00612.  If requests for these treatment records are unsuccessful, the Veteran should be so informed.

3.  Schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected sinusitis and to address the etiology of the Veteran's claimed ear disorder, chronic rhinitis, trigeminal neuralgia, and left sclerotic mastoid tip.  The examiner should review the Veteran's claims file in conjunction with the examination and conduct a relevant physical examination of the Veteran.

When assessing the severity of the Veteran's service-connected sinusitis, the examiner should conduct all relevant diagnostic studies and characterize the symptoms, severity, and frequency of this condition.

With regard to the Veteran's claimed condition of an ear disorder, chronic rhinitis, trigeminal neuralgia, and  a disability left sclerotic mastoid tip, the examiner should review the relevant evidence of record, including current diagnoses or radiological findings of chronic rhinitis, trigeminal neuralgia, and a left sclerotic mastoid tip.  The examiner should further note the Veteran's in-service treatment for severe otitis media and 2006 VA treatment for fungal infections of the ears.


With regard to the etiology of these claimed conditions, the examiner should clarify whether the Veteran does indeed have a current disability manifested by a sclerotic left mastoid tip.  The examiner should also opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that any currently-diagnosed disorder is either related to service, secondary to the Veteran's service-connected sinusitis, or aggravated by his service-connected sinusitis.  

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the examiner should provide an explanation as to why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

4.  The Veteran should be provided with an appropriate VA examination to address the potential relationship between his claimed respiratory disorder and service.  

The examiner should review the Veteran's claims file in conjunction with the examination, to include his in-service complaints of a coughing, shortness of breath, and asthma-like symptoms, and post-service diagnoses of asthma and chronic bronchitis.  After conducting a relevant examination of the Veteran, the examiner is then asked to opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that any currently-diagnosed respiratory disorder is directly related to service, secondary to the Veteran's service-connected sinusitis, or aggravated by his service-connected sinusitis.  

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the examiner should provide an explanation as to why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

5.  The Veteran should be provided with an appropriate VA examination to address the potential relationship between his claimed lower back disorder and service.

The examiner should review the Veteran's claims file in conjunction with the examination, including his reports of experiencing recurrent back pain since service, as reflected in his separation medical history report, October 1984 private treatment record, and recent statements.  After conducting a relevant examination of the Veteran, the examiner should then opine whether it is at least as likely as not that any currently-diagnosed lower back disorder is at least as likely as not (i.e. 50 percent probability or greater) related to service.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the examiner should provide an explanation as to why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

6.  Then, re-adjudicate the Veteran's increased rating and service connection claims.  If the full benefit sought with regard to any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


